DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 21-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-20 of U.S. Patent No. 10,152,984 (hereinafter ‘984). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Current Application					‘984
Claim 21:
downloading a first audio clip, a second audio clip to be played following the first audio clip, and a clip transition to be played at a boundary between the first and second audio clips at a playout controller;

storing the first and second audio clips, and the clip transition at an input buffer;

decoding the first and second audio clips, and the clip transition at a decoder; and

adjusting a download timing and one or more characteristics of the clip transition based at least in part on a performance profile of the playout controller and/or the input buffer using a device performance software agent.

Claim 11:
playing back, by a playout controller of an audio playback device, a first audio clip; during the playing back the first audio clip: determining, by a device management agent of the audio playback device, network conditions and a performance of hardware of the audio playback device; determining, by the device management agent, a start time for downloading a second audio clip based on the determined network conditions and the hardware performance, such that the second 


It is clear that all the elements of the application claim [21] are to be found in patent claim [11] (as the application claim [21] fully encompasses patent claim [11]). The difference between the application claim [21] and the patent claim [11] lies in the fact that the patent claim includes many more elements and is thus much more specific. Thus the invention of claim [11] of the patent is in effect a "species" of the "generic" invention of the application claim [21]. It has been held that the generic invention is "anticipated" by the "species". See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since application claim [21] is anticipated by claim [11] of the patent, it is not patentably distinct from claim [11] of the patent.

Claims 22-32 of the current application do not correspond to any claims of ‘984.

Allowable Subject Matter
Claims 21-32 would be allowed provided the double patenting rejection is overcome.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664